EXHIBIT 12 REGAL BELOIT CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Six Months Ended Years Ended July3, January 2, December 27, December 29, December 31, December 31, Earnings available for fixed charges: Income before taxes and Noncontrolling interests $ Interest expense Estimated interest component ofrental expense Total earnings available for fixed charges $ Fixed charges: Interest expense $ Estimated interest component of rental expense Total fixed charges $ Ratio of earnings to fixed charges
